DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the examiner has cited Kiyota et al. (2021/0180766) to teach the amended limitations of claims 1 and 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyota et al. (2016/0341395) in view of Horn et al. (2016/0087399) and Kiyota et al. (2021/0180766) (hereinafter Kiyota ‘766).

Regarding claim 1, Kiyota et al. disclose: a substrate (12) including a main surface (top surface of substrate protrusion 12a) (Figs. 1B and 2B, [0033]); a first projection (50) positioned on the main surface, the first projection including an upper surface (flat upper surface) and first lateral surface (reflective surface) meeting the upper surface (Fig. 4C, [0051]), wherein the first lateral surface of the first projection comprises a first reflective part (Fig. 4C, [0053]); a first laser element (30) positioned on the main surface at a first reflective part side with respect to the first projection, the first laser element being configured to irradiate laser light to the first reflective part (Fig. 4C, [0051]); and a first optical member (plurality of lens sections 22) fixed to the upper surface of the first projection, wherein the first optical member comprises a first lens part positioned above the first reflective part (Fig. 1A, [0031]).
Kiyota et al. do not disclose: the first projection including an upper surface and first and second lateral surfaces meeting the upper surface, and the second lateral surface of the first projection comprises a second reflective part; a second laser element positioned on the main surface at a second reflective part side with respect to the first projection, the second laser element being configured to irradiate laser light to the second reflective part; a first optical member bonded to the upper surface of the first projection; and a second lens part positioned above the second reflective part.
Horn et al. disclose: optical element with first and second reflective lateral surfaces meeting the upper surface; a second laser element positioned on the main surface at a second reflective part side with respect to the first projection, the second laser element being configured to irradiate laser light to the second reflective part (Fig. 2a, [0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kiyota by forming the projections with first and second reflective lateral surfaces meeting the upper surface and a second laser element at a second reflective part side with respect to the first projection in order to reduce the number of projections relative to the number of lasers in the device. The device as modified disclose: the second laser element being configured to irradiate laser light to the second reflective part; and a second lens part positioned above the second reflective part.
Kiyota as modified do not disclose: a first optical member bonded to the upper surface of the first projection.
Kiyota ‘766 discloses: sealing member bonded to an upper surface of the side wall, wherein the lens array comprises a connecting part that extends peripherally around the plurality of lens sections, the connecting part being bonded to the sealing member by an adhesive (claim 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kiyota as modified by bonding the first optical member to the sealing member and bonding the sealing member to the upper surface of the side wall in order to secure the first optical member to the sidewall.

Regarding claim 2, Kiyota as modified disclose: wherein: the first projection extends along the main surface (Kiyota, Fig. 4A, [0052]); the first projection is elongated in a longitudinal direction (X direction in Fig. 4A) of the upper surface; the first laser element and at least one additional first laser element (laser elements 30) are arranged in the longitudinal direction; the second laser element and at least one additional second laser element (lasers elements 30 on opposite side of first projection) are arranged in the longitudinal direction; the first lens part (plurality of lenses 22 in the top row in Fig. 1A) is a first lens array comprising lenses respectively corresponding to the first laser element and the at least one additional first laser element; and the second lens part (plurality of lenses 22 in the second row from the top in Fig. 1A) is a second lens array comprising lenses respectively corresponding to the second laser element and the at least one additional second laser element (Kiyota, Fig. 1A, [0031]).

Regarding claim 3, Kiyota as modified disclose: wherein a center of gravity of the first optical member (lenses 22) overlaps with the upper surface of the first projection as seen in a top view (upper surface of first projection overlaps with the middle of lenses 22) (Kiyota, Fig. 1A, [0031]).

Regarding claim 5, Kiyota as modified disclose: a frame body including lateral surfaces (side wall 14) that extend upward from the main surface (Kiyota, Figs. 1B and 4A, [0033]); a pair of first leads (90) penetrating through the lateral surfaces of the frame body and configured to establish electrical connection of the first laser element (any of the laser elements in the housing); and a pair of second leads (90) penetrating through the lateral surfaces of the frame body and configured to establish electrical connection of the second laser element (any laser element other than first laser element) (Kiyota, Figs. 1B and 4A, [0035]).

Regarding claim 7, Kiyota as modified do not disclose: a length of the upper surface of the first projection in the longitudinal direction is in a range of 3 mm to 20 mm inclusive; and a width of the upper surface of the first projection is in a range of 2 mm to 10 mm inclusive.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser device comprising a first projection having an upper surface with a length and width. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the length and width by routine experimentation.

Regarding claim 8, Kiyota as modified do not disclose: wherein a height of the first projection is 3 mm or less.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser device comprising a first projection having a height. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the height by routine experimentation.

Regarding claim 9, Kiyota as modified do not disclose: wherein a center-to-center distance of any two adjacent ones of the first laser element and the at least one additional first laser element is 0.85 mm or more, and a center-to-center distance of any two adjacent ones of the second laser element and at least one additional second laser element is 0.85 mm or more.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser device comprising a plurality of first laser elements having a distance between each element and a plurality of second laser elements having a distance between each element. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the distance between each first laser element and second laser element by routine experimentation.

Regarding claim 10, Kiyota as modified disclose: further comprising: a second projection (any projection that is part of the second row of projections from the top in Fig. 4A) positioned on the main surface, the second projection including an upper surface and first and second lateral surfaces meeting the upper surface (Kiyota, Fig. 4A, [0051], [0052]), wherein the first lateral surface of the second projection comprises a third reflective part, and the second lateral surface of the second projection comprises a fourth reflective part (first and second lateral face of first projection are first and second reflective part, first and second lateral face of second projection are third and fourth reflective part) (Kiyota, Fig. 4A, [0051], [0052]); a third laser element (any laser that is positioned to emit at first lateral face of the second projection) positioned on the main surface at a third reflective part side with respect to the second projection and configured to irradiate laser light to the third reflective part, wherein the third laser element is positioned between the first projection and the second projection (Kiyota, Fig. 4A, [0051], [0052]); a fourth laser element (any laser that is positioned to emit at second lateral face of the second projection) positioned on the main surface at a fourth reflective part side with respect to the second projection and configured to irradiate laser light to the fourth reflective part (any laser that is positioned to emit at first lateral face of the second projection); and a second optical member (one of the lens 22) fixed to the upper surface of the second projection, wherein the second optical member comprises a third lens part positioned above the third reflective part and a fourth lens part positioned above the fourth reflective part (Fig. 1A, [0031]).

Regarding claim 11, Kiyota as modified disclose: wherein: the second projection extends along the main surface (projection can extend along X direction in Fig. 4A) ; the second projection is elongated in a longitudinal direction of the upper surface (Kiyota, Fig. 4A, [0051], [0052]); the third laser element and at least one additional third laser element are arranged in the longitudinal direction of the upper surface of the second projection (Kiyota, Fig. 4A, [0051], [0052]); the fourth laser element and at least one additional fourth laser element arranged in the longitudinal direction of the upper surface of the second projection (each projection has two sets of laser elements on either side of the projection); the third lens part is a third lens array comprising lenses respectively corresponding to the third laser element and the at least one additional third laser element; and the fourth lens part is a fourth lens array including lenses respectively corresponding to the fourth laser element and the at least one additional fourth laser element (Fig. 1A, [0031]).

Regarding claim 12, Kiyota as modified disclose: further comprising: a second projection (any projection that is part of the second row of projections from the top in Fig. 4A) positioned on the main surface, the second projection including an upper surface and first and second lateral surfaces meeting the upper surface (Kiyota, Fig. 4A, [0051], [0052]), wherein the first lateral surface of the second projection comprises a third reflective part, and the second lateral surface of the second projection comprises a fourth reflective part (first and second lateral face of first projection are first and second reflective part, first and second lateral face of second projection are third and fourth reflective part) (Kiyota, Fig. 4A, [0051], [0052]); a third laser element (any laser that is positioned to emit at first lateral face of the second projection) positioned on the main surface at a third reflective part side with respect to the second projection and configured to irradiate laser light to the third reflective part, wherein the third laser element is positioned between the first projection and the second projection (Kiyota, Fig. 4A, [0051], [0052]); a fourth laser element (any laser that is positioned to emit at second lateral face of the second projection) positioned on the main surface at a fourth reflective part side with respect to the second projection and configured to irradiate laser light to the fourth reflective part (any laser that is positioned to emit at first lateral face of the second projection); and a second optical member (one of the lens 22) fixed to the upper surface of the second projection, wherein the second optical member comprises a third lens part positioned above the third reflective part and a fourth lens part positioned above the fourth reflective part (Fig. 1A, [0031]); and a pair of third leads (third row of leads 90 from top in Fig. 4A) penetrating through the lateral surfaces of the frame body and configured to establish electrical connection of the fourth laser element (Kiyota, Fig. 4A, [0035]); wherein the pair of second leads penetrates through two opposing lateral surfaces among the lateral surfaces of the frame body on a second reflective part side with respect to the first projection and on a third reflective part side with respect to the second projection, and is configured to establish electrical connection of the second laser element and the third laser element (Kiyota, Fig. 4A, [0035]).

Regarding claim 13, Kiyota et al. disclose: a substrate (12) including a main surface (top surface of substrate protrusion 12a) (Figs. 1B and 2B, [0033]); a first projection (first row of mirrors 50 from the top in Fig. 4A) positioned on the main surface, the first projection including an upper surface (flat upper surface) and first lateral surface (reflective surface) meeting the upper surface (Figs. 4A and 4C, [0051]), wherein the first lateral surface of the first projection comprises a first reflective part (Fig. 4C, [0053]); a second projection (second row of mirrors 50 from the top in Fig. 4A) positioned on the main surface, the second projection including an upper surface and first lateral surface meeting the upper surface (Figs. 4A and 4C, [0051]), wherein the first lateral surface of the second projection comprises a second reflective part (Fig. 4C, [0053]); at least one first laser element (any laser element 30 between first and second row of mirrors 50) positioned on the main surface between the first projection and the second projection and configured to irradiate laser light to the first reflective part (Fig. 4C, [0051]); and an optical member (plurality of lens sections 22) fixed to the upper surface of the first projection and the upper surface of the second projection (Fig. 1A, [0031]); and wherein the optical member comprises a first lens part positioned above the first reflective part and a second lens part positioned above the second reflective part (Fig. 1A, [0031]).
Kiyota et al. do not disclose: the first projection including an upper surface and first and second lateral surfaces meeting the upper surface, second projection including first and second lateral surfaces meeting the upper surface; at least one second laser element positioned on the main surface between the first projection and the second projection and configured to irradiate laser light to the second reflective part; an optical member bonded to the upper surface of the first projection and the upper surface of the second projection; wherein the first projection and the second projection are positioned on the main surface so that the first reflective part and the second reflective part are opposed to each other.
Horn et al. disclose: optical element with first and second reflective lateral surfaces meeting the upper surface; a second laser element positioned on the main surface at a second reflective part side with respect to the first projection, the second laser element being configured to irradiate laser light to the second reflective part (Fig. 2a, [0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kiyota by forming the projections with first and second reflective lateral surfaces meeting the upper surface and a second laser element at a second reflective part side with respect to the first projection and the second projection in order to reduce the number of projections relative to the number of lasers in the device. The device as modified disclose: the first projection including an upper surface and first and second lateral surfaces meeting the upper surface, second projection including first and second lateral surfaces meeting the upper surface; at least one second laser element positioned on the main surface between the first projection and the second projection and configured to irradiate laser light to the second reflective part (first and second projections have laser elements on both first and second reflective lateral face side); wherein the first projection and the second projection are positioned on the main surface so that the first reflective part and the second reflective part are opposed to each other.
Kiyota as modified do not disclose: an optical member bonded to the upper surface of the first projection and the upper surface of the second projection.
Kiyota ‘766 discloses: sealing member bonded to an upper surface of the side wall, wherein the lens array comprises a connecting part that extends peripherally around the plurality of lens sections, the connecting part being bonded to the sealing member by an adhesive (claim 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kiyota as modified by bonding the optical member to the sealing member and bonding the sealing member to the upper surface of the side wall in order to secure the optical member to the sidewall. The device as modified disclose: an optical member bonded to the upper surface of the first projection and the upper surface of the second projection.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyota et al. (2016/0341395) in view of Horn et al. (2016/0087399), Kiyota et al. (2021/0180766) and Pierer et al. (2019/0196207).

Regarding claim 4, Kiyota as modified disclose: a frame body including lateral surfaces (side wall 14) that extend upward from the main surface; and a cover (80, 82) covering the frame body at a position opposing the main surface; and wherein laser light emitted from the first laser element and the second laser element transmits through the cover (Kiyota, Fig. 1B, [0056], [0057]). 
Kiyota as modified do not disclose: wherein the first optical member is positioned inward of the frame body between the main surface and the cover. 
Pierer et al. disclose: lenses formed inside the housing (Fig. 17A, [0231]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kiyota as modified by forming the lens array between the main surface and the cover in order to protect the lens array.

Regarding claim 6, Kiyota as modified do not disclose: wherein the first projection and the first optical member are bonded to each other with a bonding member containing metal.
Pierer et al. disclose: lenses formed inside the housing (Fig. 17A, [0231]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kiyota as modified by forming the lens array between the main surface and the cover in order to protect the lens array.
Kiyota as modified do not disclose: wherein the first projection and the first optical member are bonded to each other with a bonding member containing metal.
Kiyota et al. disclose: the lens array and the sealing member can be adhesively fixed to each other using an adhesive such as a UV curable adhesive ([0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kiyota as modified by bonding the first projection and first optical member with an adhesive in order to secure the lens array inside the housing and to protect the lens array 
Kiyota as modified do not disclose: a bonding member containing metal.
However, In accordance with MPEP 2144.07, Art Recognized Suitability for an Intended Purpose: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use known materials such as a bonding member containing metal for the adhesive based on its suitability for the device.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828